Per Curiam,
This appeal by the plaintiff is from the decree dismissing her bill wherein, among other things, she prayed for the cancelation of her conveyance to the defendant on the ground of his alleged fraud in the procurement of the same, etc.
The facts upon which the decree is based are fully set forth in the opinion of the learned trial judge, including his answers to requests for findings of fact submitted by both parties respectively, and need not be recited here. A careful consideration of the record has satisfied us that his findings are fully sustained by the pleadings and the evidence. His conclusions of law are also correct. We find no error that would justify a reversal or modification of the decree, nor is there anything in •either of the specifications of error that requires discussion.
The decree is affirmed on the opinion of the court below and •the appeal is dismissed at appellant’s costs.